DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 11/09/21 in response to the non-final Office Action mailed 08/09/21.
Status of Claims
2)    	Claims 1, 11, 19 and 20 have been amended via the amendment filed 11/09/21.
	Claims 2-4, 6, 8-10, 12-14 and 16-18 have been canceled via the amendment filed 11/09/21.
	New claims 21-30 have been added via the amendment filed 11/09/21.
	Claims 1, 5, 7, 11, 15 and 19-30 are pending.
	The examination has been extended to the variants of E. coli heat labile enterotoxin carrier protein species.
	New claims 22, 23, 25-28 and 30 are withdrawn from consideration as being directed to a non-elected invention. See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claim 19, as amended, is examined to the extent it encompasses the elected invention.
	Claims 1, 5, 7, 19-21, 24 and 29 encompassing the subject matter elected without traverse and examined by original presentation are under examination.  
Information Disclosure Statement
3)	Acknowledgment is made of Applicants’ Information Disclosure Statement filed 11/09/21.  The information cited therein has been considered and an initialed copy is attached to this Office Action.  
Replacement Drawing
4)	Acknowledgment is made of Applicants’ replacement drawing filed 11/09/21. 
Objection(s) Moot
5)	The objection to claim 6 and to the specification made in paragraph 9(c) of the Office Action mailed 08/09/21 is moot in light of Applicants’ cancellation of claim 6.
6)	The objection to claim 4 made in paragraph 12 of the Office Action mailed 08/09/21 is moot in light of Applicants’ cancellation of the claim.
Objection(s) Withdrawn
7)	The objection to the specification made in paragraph 9(a) of the Office Action mailed 08/09/21 is withdrawn in light of Applicants’ amendment to the specification.
Objection(s) Maintained
8)	The objection to claim 1 made in paragraph 12 of the Office Action mailed 08/09/21 is maintained. The objection still applies to the current version of claim 1.
Rejection(s) Moot
9)	The rejection of claims 4, 6, 16 and 17 made in paragraph 11 of the Office Action mailed 08/09/21 under 35 U.S.C § 112(b) as being indefinite is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
10)	The rejection of claim 1 made in paragraph 11(a) of the Office Action mailed 08/09/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
11)	The rejection of claims 5, 7 an 20  made in paragraph 11(d) of the Office Action mailed 08/09/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the base claim.
Rejection under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
12)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13)	Claim 24 is rejected under 35 U.S.C § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  	 
New claim 24 is ambiguous and indefinite in the limitation ‘variants’ of E. coli heat labile enterotoxin because it is unclear what precise structure does it represent. It is unclear how many precise modifications, deletions and/or substitution(s) must be comprised in order to qualify as ‘variants’. The claim fails to distinctly claim the subject matter allowing one to identify precisely that which is being claimed. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim. 
Objection to Claim(s)
14)	Claim 1, as amended, is objected to for including the subject matter of non-elected inventions. The dependent claims 5, 7 and 19-21 as well as new claims 24 and 29 are objected to for encompassing the subject matter of non-elected inventions.
Conclusion
15)	No claims are allowed.
16)	Applicants’ amendment, including addition of new claims, necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  	
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
17)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on flexible work schedule, however she can normally be reached on Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
19)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


November, 2021